

	

		II

		109th CONGRESS

		1st Session

		S. 345

		IN THE SENATE OF THE UNITED STATES

		

			February 10, 2005

			Mr. Durbin introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend title XVIII of the Social Security Act to

		  deliver a meaningful benefit and lower prescription drug prices under the

		  medicare program.

	

	

		1.Short titleThis Act may be cited as the

			 Medicare Prescription Drug Savings and

			 Choice Act of 2005.

		2.Establishment of

			 medicare operated prescription drug plan option

			(a)In

			 generalSubpart 2 of part D of the Social Security Act is amended by inserting

			 after section 1860D–11 the following new section:

				

					1860D–11A.Medicare operated prescription drug plan

		  option(a)In

				generalNotwithstanding any other provision of this part, for

				each year (beginning with 2006), in addition to any plans offered under section

				1860D–11, the Secretary shall offer one or more medicare operated prescription

				drug plans (as defined in subsection (c)) with a service area that consists of

				the entire United States and shall enter into negotiations with pharmaceutical

				manufacturers to reduce the purchase cost of covered part D drugs for eligible

				part D individuals in accordance with subsection (b).

						(b)NegotiationsNotwithstanding

				section 1860D–11(i), for purposes of offering a medicare operated prescription

				drug plan under this section, the Secretary shall negotiate with pharmaceutical

				manufacturers with respect to the purchase price of covered part D drugs and

				shall encourage the use of more affordable therapeutic equivalents to the

				extent such practices do not override medical necessity as determined by the

				prescribing physician. To the extent practicable and consistent with the

				previous sentence, the Secretary shall implement strategies similar to those

				used by other Federal purchasers of prescription drugs, and other strategies,

				to reduce the purchase cost of covered part D drugs.

						(c)Medicare

				operated prescription drug plan definedFor purposes of this

				part, the term medicare operated prescription drug plan means a

				prescription drug plan that offers qualified prescription drug coverage and

				access to negotiated prices described in section 1860D–2(a)(1)(A). Such a plan

				may offer supplemental prescription drug coverage in the same manner as other

				qualified prescription drug coverage offered by other prescription drug

				plans.

						(d)Monthly

				beneficiary premium

							(1)Qualified

				prescription drug coverageThe monthly beneficiary premium for

				qualified prescription drug coverage and access to negotiated prices described

				in section 1860D–2(a)(1)(A) to be charged under a medicare operated

				prescription drug plan shall be uniform nationally. Such premium for months in

				2006 shall be $35 and for months in succeeding years shall be based on the

				average monthly per capita actuarial cost of offering the medicare operated

				prescription drug plan for the year involved, including administrative

				expenses.

							(2)Supplemental

				prescription drug coverageInsofar as a medicare operated

				prescription drug plan offers supplemental prescription drug coverage, the

				Secretary may adjust the amount of the premium charged under paragraph

				(1).

							(3)Requirement for

				at least one plan with a $35 premium in 2006The Secretary shall

				ensure that at least one medicare operated prescription drug plan offered in

				2006 has a monthly premium of $35.

							.

			(b)Conforming

			 amendments

				(1)Section

			 1860D–3(a) of the Social Security

			 Act (42 U.S.C. 1395w–103(a)) is

			 amended by adding at the end the following new paragraph:

					

						(4)Availability of

				the medicare operated prescription drug plan

							(A)In

				generalA medicare operated prescription drug plan (as defined in

				section 1860D–11A(c)) shall be offered nationally in accordance with section

				1860D–11A.

							(B)Relationship to

				other plans

								(i)In

				generalSubject to clause (ii), a medicare operated prescription

				drug plan shall be offered in addition to any qualifying plan or fallback

				prescription drug plan offered in a PDP region and shall not be considered to

				be such a plan for purposes of meeting the requirements of this

				subsection.

								(ii)Designation as

				a Fallback planNotwithstanding any other provision of this part,

				the Secretary may designate the medicare operated prescription drug plan as the

				fallback prescription drug plan for any fallback service area (as defined in

				section 1860D–11(g)(3)) determined to be appropriate by the Secretary.

								.

				(2)Section

			 1860D–13(c)(3) of such Act (42 U.S.C.

			 1395w–113(c)(3)) is amended—

					(A)in the heading,

			 by inserting and medicare operated prescription drug plans after

			 Fallback plans; and

					(B)by inserting

			 or a medicare operated prescription drug plan after a

			 fallback prescription drug plan.

					(3)Section

			 1860D–16(b)(1) of such Act (42 U.S.C.

			 1395w–116(b)(1)) is amended—

					(A)in subparagraph

			 (C), by striking and after the semicolon at the end;

					(B)in subparagraph

			 (D), by striking the period at the end and inserting ; and;

			 and

					(C)by adding at the

			 end the following new subparagraph:

						

							(E)payments for

				expenses incurred with respect to the operation of medicare operated

				prescription drug plans under section 1860D–11A.

							.

					(4)Section

			 1860D–41(a) of such Act (42 U.S.C. 141(a)) is amended by

			 adding at the end the following new paragraph:

					

						(19)Medicare

				operated prescription drug planThe term medicare operated

				prescription drug plan has the meaning given such term in section

				1860D–11A(c).

						.

				(c)Effective

			 dateThe amendments made by this section shall take effect as if

			 included in the enactment of section 101 of the Medicare Prescription Drug,

			 Improvement, and Modernization Act of 2003 (Public Law

			 108–173;

			 117

			 Stat. 2071).

			

